BINGHAM, Circuit Judge.
This case concerns the admission to this country of a foreign-bom son of Chung Jeng, a citizen of the United States. The Board of Special Inquiry not being satisfied that the applicant was the son of Chung Jeng, he was refused admission. ■ In the District • Court it was found that the applicant was denied a fair hearing by the board; that it acted in an arbitrary manner in arriving at its excluding decision. We think the conclusion reached by the District Court was right and that the decree discharging the applicant should be affirmed.
The decree of the District Court (13 F.[2d] 262) is affirmed.